Citation Nr: 1821746	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  09-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain with degenerative disc disease.

2.  Entitlement to an increased rating for the residuals of a right femur fracture, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain.

4.  Entitlement to an initial compensable evaluation for limitation of motion of the left hip.

5.  Entitlement to an initial compensable evaluation for limitation of rotation of the right thigh.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This case initially came before the Board of Veterans' Appeals (Board) from September 2007, September 2011, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the September 2007 rating decision, the RO assigned the Veteran a temporary total evaluation due to convalescence after surgery for his right femur fracture, effective from September 7, 2006.  A 20 percent evaluation was assigned thereafter, effective from November 1, 2006.  

In the September 2011 rating decision, the RO granted service connection for low back strain and left hip strain and assigned separate 10 percent evaluations for each disability, effective from March 28, 2011.  

In the March 2013 rating decision, the RO denied service connection for a right knee disorder and TDIU.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In June 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  The case has since been returned to the Board for appellate review.

In an October 2017 rating decision, the AOJ granted service connection for right knee degenerative arthritis (claimed as right knee pain) and assigned a 10 percent evaluation, effective from December 20, 2011.  A temporary total evaluation was assigned, effective from March 10, 2014, based on convalescence from a right knee surgery.  A 10 percent evaluation was assigned, effective from June 1, 2014.  The AOJ's grant of service connection for a right knee disability constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  In that rating decision, the AOJ also granted service connection for residual right knee scars, status-post right knee surgery, and assigned a noncompensable evaluation, effective from March 10, 2014.

In the October 2017 rating decision, the AOJ also increased the evaluation for lumbosacral strain with degenerative disc disease to 20 percent, effective from March 28, 2011.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned. AB v. Brown, 6 Vet. App. 35, 38 (1993).  In that rating decision, the AOJ also granted service connection for a residual lumbar spine scar, status-post surgery, and assigned a noncompensable evaluation, effective from November 11, 2014.  

In addition, in the October 2017 rating decision, the AOJ granted service connection for limitation of rotation of the right thigh, status-post right femur fracture, and assigned a noncompensable evaluation, effective from October 20, 2005.  The AOJ also granted service connection for limitation of motion of the left thigh due to left hip strain and assigned a noncompensable evaluation, effective from March 28, 2011.  The Veteran has not submitted a notice of disagreement pertaining to these actions.  Nevertheless, the AOJ included them on appeal in an October 2017 supplemental statement of the case (SSOC).  Because the issues are intertwined with the increased rating claims for the residuals of a right femur fracture and left hip strain, these issues remain in appellate status, as the maximum schedular ratings have not been assigned. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the October 2017 rating decision, the AOJ also granted service connection for a scar due to the residuals of a right femur fracture, status-post surgery, and assigned a noncompensable evaluation, effective from October 22, 2005.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded VA back and hip and thigh examinations in February 2016 in connection with his increased rating claims.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.  The Board notes that the AOJ requested a VA medical opinion to address the Correia requirements for the Veteran's right leg disability.   However, in a May 2017 VA addendum opinion, the VA examiner noted that she was unable to speculate on range of motion findings of the left knee without providing an in-person examination of the Veteran. 

Although the Board sincerely regrets the delay, it is necessary to ensure that the VA examinations comply with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected lumbosacral strain with degenerative disc disease, residuals of a right femur fracture, left hip strain, limitation of motion of the left hip, and limitation of rotation of the right thigh.

In addition, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  As such, the disposition of the TDIU claim must be deferred pending the resolution of those claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, residuals of a right femur fracture, left hip, and right thigh disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

In addition, the examiner should discuss any impact that the service-connected lumbar spine disability has on the Veteran's activities of daily living and ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a right femur fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right femur, left hip, and right thigh disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left hip and thigh. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis of the hip.  He or she should also address whether there is any limitation of abduction, limitation of adduction, or limitation of rotation of the thigh.  He or she should further address whether the Veteran has malunion of the femur, and if so, comment as to whether such symptomatology manifests in slight, moderate, or marked knee or hip disability.  

In addition, the examiner should state whether the Veteran has a fracture of the surgical neck of the femur with a false joint or whether the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion.  If the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, the examiner should indicate whether the Veteran has loose motion.  

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

In addition, the examiner should discuss any impact that the service-connected right and left hip and thigh disabilities have on the Veteran's activities of daily living and ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




